UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STANLEY BLACK & DECKER, INC. (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation or Organization) 1000 Stanley Drive New Britain, Connecticut 06053 (Address of Principal Executive Offices Including Zip Code) 06-0548860 (I.R.S. Employer Identification No.) The Stanley Works 2009 Long-Term Incentive Plan (As amended March 12, 2010) (Full Title of the Plan) Bruce H. Beatt, Esquire The Stanley Works 1000 Stanley Drive New Britain, Connecticut 06053 (Name and Address of Agent For Service) 860-225-5111 (Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer : Accelerated filer G Non-accelerated filer G (Do not check if a smaller reporting company) Smaller reporting companyG CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, par value $2.50 per share (and associated Series A Junior Participating Preferred Stock purchase rights) 8,100,000(3) $ 58.835 $ 476,563,500.00 $ 33,978.98 (1) Pursuant to Rule 416 under the Securities Act of 1933 (the “Securities Act”), this Registration Statement also covers such additional shares of Common Stock, par value $2.50 per share (the “Common Stock”), of The Stanley Works (the “Company”) as may become issuable pursuant to the anti-dilution provisions of TheStanley Works 2009 Long-Term Incentive Plan (the “Plan”). (2) Estimated solely for purposes of calculation of the registration fee pursuant to paragraphs (c) and (h) of Rule 457 under the Securities Act based upon the average of the high and low prices of the Common Stock as reported on the New York Stock Exchange on March 11, 2010, a date that is within five business days prior to filing. (3) Represents shares of Common Stock that were added to the shares authorized for issuance under the Plan on March 12, 2010 pursuant to a vote of shareholders of the Company. Table of Contents TABLE OF CONTENTS PART I 3 PART II 3 ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE. 3 ITEM 4. DESCRIPTION OF SECURITIES. 4 ITEM 5. INTERESTS OF NAMED EXPERTS AND COUNSEL. 4 ITEM 6. INDEMNIFICATION OF DIRECTORS AND OFFICERS. 4 ITEM 7. EXEMPTION FROM REGISTRATION CLAIMED. 5 ITEM 8. EXHIBITS. 5 ITEM 9. UNDERTAKINGS. 5 SIGNATURES 7 EXHIBIT INDEX 9 EX-4.7 EX-5.1 EX-23.1 EX-23.2 EX-24.1 2 Table of Contents EXPLANATORY NOTE This Registration Statement is being filed for the purpose of increasing the number of securities of the same class as other securities for which a Registration
